DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed on 11/19/2020. Claims 1, 3, 4, 6, and 16-18 are currently pending with claims 1, 3-4, and 17 amended, claims 2, 5, and 7-15 canceled.

Response to Arguments
Applicant’s arguments, see the response, filed 11/19/2020, with respect to 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of 09/17/2020 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 11/19/2020, with respect to the art rejections of previous claims 14 and 15, have been fully considered but they are not persuasive. It is contended that the last rejection in view of the prior art Fredmonski taught each and every limitations of the claims 14 and 15. Fredmonski at the top section as seen in figure 5 and 5a (i.e. analogous to blade tip 14 as seen in figure 1C) show that from the leading edge point 12 the sides separate convexly and similarly the sides come together concavely to the trailing edge point 18 (see also figure 1C) and all relative to a circumferential direction (i.e. arc left to right of figure 5). However, the amendment to claim 1, while having the limitations of claims 14 and 15, has changed the scope of the .
It should be noted also that the sectional illustrations A-D are thickness distributions from the root B1 to the tip B5 of the blade 3 of Klaus (see figure 1) and extend perpendicular to the skeleton surface of 2 (see col 7, ll 65 thru col 8, ll 2). Thus the extent of the illustration A-D as seen in figure 4 extends from root B1 to tip B5 and necessarily as depicted in the figure.

    PNG
    media_image1.png
    622
    840
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Document WO 2014/016084 (and relying on US Patent 10,253,633 as official English translation) to Klaus et al. (Klaus) in view of US Patent 5,408,747 to Fredmonski et al. (Fredmonski).
In Reference to Claim 1
Klaus discloses an impeller (i.e. rotor 1) comprising: 
an impeller body (of 1) forming a disk-like shape (half of disc as seen in cross-section of figure 1) and rotating about an axis (10) together with a rotating shaft (11); and 
a plurality of blades (3) provided so as to protrude from a hub surface (of 2 at B1) formed on a front surface side (i.e. right side of 2 as seen in figure 1) of the impeller body, the blades each having a pair of side surfaces (i.e. left and right surfaces of 3 as seen in figure 2) that faces a circumferential direction (direction orthogonal to 13, figure 2) of the rotating shaft and allows a fluid to flow along the pair of side surfaces, 
wherein the pair of side surfaces includes a pair of leading side surfaces (left and right surfaces of 3, as seen in figure 2, and at 5’ as seen in figure 1) extending from a leading end (i.e. 5’) of each of the blades in a region adjacent to the front surface side 
wherein, in a cross sectional view (such as along annotated line on hub 2 of blade 3) of each of the plurality of blades (3) in a direction along the hub surface (the annotated line in Klaus above), both of the pair of leading side surfaces (see annotated figure of Klaus above) are curved forming a convex shape (as curving away from each other) so as to be spaced apart from each other (as seen in annotated figure) in the circumferential direction (direction into page of figure 1 of Klaus and left to right of the illustrations A-D in figure 4), and 
wherein, in the cross sectional view (as establish prior) of each of the plurality of blades (3) in the direction along the hub surface, both of the trailing edge side surfaces (see annotated figure of Klaus above) are curved forming a concave shape (as curving toward each other) so as to be close from each other (as seen in annotated figure) in the circumferential direction.
While Klaus teaches variations in cross-sectional thickness of the blade and dependent on location along the length of the blade from 5’ to 4’, Klaus does not teach (relative to a tip of the blade at B5) wherein the pair of leading side surfaces increases a distance from one another in the circumferential direction as the pair of leading side surfaces extends toward the trailing end, and the pair of trailing side surfaces approaches each other in the circumferential direction as the pair of trailing side surfaces extends toward the trailing end. Again, it should be noted that the illustrations 
Fredmonski is also related to an impeller (i.e. for radial flow turbines, see col 1, ll 1-8) and curvature of the blades (22), as the claimed invention, and teaches wherein a pair of leading side surfaces (i.e. left and right surfaces of 22, as seen in figure 5 and at tip portion 14, see also figure 1C) increases a distance (i.e. as evident from top portion of 22 as seen in figures 5 and 5A and the sides diverging relative to each other) from one another in a circumferential direction (i.e. direction left to right of figure 5 per the disposition of blades 22 on a hub, hub not shown) as the pair of leading side surfaces extends toward a trailing end (i.e. 18 as seen in figure 1C or bottom end of 22 in figure 5a, not labeled), and a pair of trailing side surfaces approaches each other (i.e. as evident from top portion of 22 as seen in figures 5 and 5A and the sides converging relative to each other) in the circumferential direction as the pair of trailing side surfaces extends toward the trailing end (i.e. 18 as seen in figure 1C or bottom end of 22 in figure 5a, not labeled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus wherein the pair of leading side surfaces (i.e. of Klaus and at tip B5) increases a distance from one another (i.e. as taught by Fredmonski) in the circumferential direction as the pair of leading side surfaces extends (i.e. along B5 of Klaus) toward the trailing end, and the pair of trailing side surfaces (i.e. of Klaus and at tip B5) approaches each other (i.e. as taught by Fredmonski) in the circumferential direction as the pair of trailing side surfaces extends 
In Reference to Claim 3
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein each of the blades (3, Klaus) is formed such that the pair of side surfaces (i.e. left and right surfaces of 3 as seen in figure 2, Klaus) in a cross-section along the hub surface (see annotated figure, Klaus) in a region close to the hub surface (of 2, the combination of curved surfaces, see also col 6, ll 3-9, Klaus) approaches each other as the pair of side surfaces becomes closer to a radial outer side (i.e. toward B1, Klaus) in the direction of the axis (10, Klaus).
In Reference to Claim 6
Klaus, as modified by Fredmonski, discloses a rotary machine (i.e. turbocharger, see abstract, Klaus) comprising: the impeller (1, Klaus) according to Claim 1; and a rotating shaft (11, Klaus) that is attached to the impeller (1, Klaus) and rotates together with (i.e. see col 5, ll 7-9, Klaus) the impeller.
In Reference to Claim 16
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein each of the blades (3, Klaus) is formed such that the pair of side surfaces (i.e. left and right surfaces of 3 as seen in figure 2, Klaus) in a cross-section perpendicular (along 9, Klaus) to the axis (10, Klaus) approaches each other (as seen figure 4 of 

Claim(s) 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO 2014/016084 (and relying on US Patent 10,253,633 as official English translation) to Klaus et al. (Klaus) in view of US Patent 5,408,747 to Fredmonski et al. (Fredmonski) as applied to claim 1 above, and further in view of US Patent Application Publication 2012/0124994 to Hommes et al. (Hommes).
In Reference to Claim 4
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, except, wherein the impeller body and the blades are formed of a complex material including a resin and reinforcing fibers.
Hommes is also related to a composite impeller (10, see also abstract) with a plurality of blades (26) extending from a hub surface (20) of a hub (12), as the claimed invention, and teaches wherein the impeller body (of 10) and the blades (26) are formed of a complex material including a resin and reinforcing fibers (i.e. fiber-filled, polymer matrix, see abstract and paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus as modified wherein the impeller body and the blades (i.e. of Klaus) are formed of a complex material including a resin and reinforcing fibers (i.e. as taught by Hommes), so as to provide the hub and blades, of Klaus as modified, with improved fatigue resistance characteristics 
In Reference to Claim 17
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein the hub surface (of 2 at B1 of Klaus) has a concaved shape in a cross-section (as seen in figure 1 of Klaus) along the axis (10), except, wherein each of the plurality of blades is formed of a complex material including reinforcing fibers, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in directions orthogonal to the hub surface in the cross-section along the axis.
Hommes is also related to a composite impeller (10, see also abstract) with a plurality of blades (26) extending from a hub surface (20) of a hub (12), as the claimed invention, and teaches wherein each of a plurality of blades (26) is formed of a complex material including reinforcing fibers (see abstract), and wherein a hub surface (20) has a concaved shape (as seen in figures 2 and 3) in a cross-section along the axis (axis 14 with cross sections as seen in figures 2 and 3), and the reinforcing fibers (38) in each of the plurality of blades (26) are disposed so as to extend in various directions (see paragraph [0020]), and including orthogonal (as part of the optimized direction, see end of paragraph [0020]), to the hub surface (20) in the cross-section (as seen in figures 2 and 3) along the axis (i.e. 14)(the orientation of the fibers and regular intervals as seen in figures 3 and 4 extend per the curvature of the hub with positioning being predictable per the curvature of the hub surface 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus wherein each of the 
Although Klaus as modified by Fredmonski and in view of Hommes fails to teach the exact limitation of “to extend in a direction orthogonal to the hub surface” it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (i.e. as Hommes teaches reinforcing fibers 38 extending various directions relative to directions 25 and 29, see paragraph [0016] of Hommes), it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
In Reference to Claim 18
Klaus, as modified by Fredmonski, discloses the impeller according to Claim 1, wherein the hub surface (of 2 of Klaus) has a concaved shape in a cross-section (as seen in figure 1 of Klaus) along the axis (10), except, wherein each of the plurality of blades is formed of a complex material including reinforcing fibers, and the reinforcing fibers in each of the plurality of blades are disposed so as to extend in directions orthogonal to the hub surface in the cross-section along the axis at least in a central region of the hub surface with respect to a direction of the axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Klaus wherein each of the plurality of blades (i.e. of Klaus) is formed of a complex material including reinforcing fibers (i.e. as taught by Hommes), and wherein the hub surface (i.e. of Klaus) has a concaved shape in a cross-section along the axis, and the reinforcing fibers (i.e. as taught by Hommes) in each of the plurality of blades are disposed so as to extend in a direction orthogonal (i.e. as taught by Hommes extending in directions of varying degrees) to the hub surface in the cross-section along the axis at least in a central region (i.e. as taught by Hommes) of the hub surface with respect to a direction of the axis, so as to strengthen the composite used to form the impeller of Klaus, as taught by Hommes (i.e. see paragraph [0016] of Hommes).
in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (i.e. as Hommes teaches reinforcing fibers 38 extending various directions relative to directions 25 and 29, see paragraph [0016] of Hommes), it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show impeller rotors and blades and shaping of side surfaces of impeller blades.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747